Citation Nr: 0600611	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  05-00 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for post-traumatic stress disorder.  

2.  Entitlement to service connection for a skin rash claimed 
as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2003 and later by 
the Department of Veterans Affairs (VA) Little Rock, 
Arkansas, regional office (RO).  In the October 2003 
decision, the RO granted service connection for PTSD, and 
assigned a 10 percent initial rating.  In a rating decision 
of January 2004, the RO denied service connection for a skin 
disorder, claimed as due to exposure to Agent Orange.  

The Board has noted that the RO only certified for appellate 
review the issue of entitlement to a higher initial rating 
for PTSD.  However, the Board finds that the issue of service 
connection for a skin rash is also on appeal.  In this 
regard, the Board notes that the veteran submitted a notice 
of disagreement with both decisions in May 2004.  The RO 
issued statements of the case on the issues in September 
2004.  The statements of the case indicate that de novo 
review of the claims by a decision review officer again 
resulted in denial of the claims.  A substantive appeal 
statement (Form 9) was received in November 2004; however, it 
was not accepted as it had not been signed by the veteran or 
his authorized representative.  Subsequently, in January 
2005, the veteran's representative submitted a written 
statement.  That document addresses both issues and is marked 
as having been accepted in lieu of Form 9.  That document is 
dated within one year of the January 28, 2004, notice of the 
decision denying service connection for a skin rash.  
Therefore, the skin rash claim is also on appeal.  

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.




REMAND

In a substantive appeal (VA Form 9) dated in May 2005, the 
veteran checked a box indicating that he desired a BVA 
hearing at the local VA office before a Member of the Board.  
The veteran's request for a hearing before the Board remains 
unsatisfied.  This hearing must be scheduled at the RO level, 
and, accordingly, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


